Name: Commission Regulation (EC) No 528/97 of 21 March 1997 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  European construction;  Europe
 Date Published: nan

 22. 3 . 97 ( EN Official Journal of the European Communities No L 82/43 COMMISSION REGULATION (EC) No 528/97 of 21 March 1997 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Whereas Council Decision No 3/96 of the Association Council , association between the European Communities and their Member States, of the one part and of the Czech Republic of the other part (5) amends Protocol 4 to the Europe Agreement with effect from 1 January 1997; whereas the new Protocol lays down that the proof of origin of products imported into the Community may be established by a declaration by the exporter under certain conditions as well as by the submission of the EUR. 1 certificate; whereas, therefore, Commission Regulation (EEC) No 584/92 (% as last amended by Regulation (EC) No 2500/96 C7), should be amended as regards the rules on the release for free circulation of products imported from the Czech Republic; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 8 of Regulation (EEC) No 584/92 is hereby replaced by the following: 'Article 8 The products shall be placed in free circulation on presentation of an EUR. 1 certificate issued by the ex ­ porting country in accordance with Protocol 4 to the Europe Agreements concluded with the said countries, or, in the case of products imported from the Czech Repu ­ blic, of a declaration by the exporter in accordance with the provisions of the said Protocol .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 319, 21 . 12. 1993, p. 1 . 2 OJ No L 319, 21 . 12. 1993, p. 4. (3) OJ No L 341 , 30 . 12. 1994, p. 14. (*) OJ No L 341 , 30 . 12. 1994, p. 17. ( «) OJ No L 62, 7 . 3. 1992, p. 34. 0 OJ No L 343, 31 . 12. 1996, p. 1 . f) OJ No L 338 , 28 . 12. 1996, p . 61 .